DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 are pending examination. 

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted by Applicant on 11/19/2020, 06/09/2021, and 07/07/2021 have been considered.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“acquiring unit”, in claim 1
“determining unit”, in claim 1
“design control unit”, in claim 2
“determining unit”, in claim 3
“design control unit”, in claim 4
“design control unit”, in claim 5
“display control unit”, in claim 6
“learning unit”, in claim 8
 “generating unit”, in claim 9
“evaluating unit”, in claim 9
“communication control unit”, in claim 14
“receiving unit”, in claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 20160328644 A1). 

Regarding claim 1, Lin teaches an information processing apparatus comprising:
an acquiring unit configured to acquire restrictions relating to a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.; Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not limited to a circuit, an application specific integrated circuit, or processor; [Note: modules and software components executing via a processor understood to read on acquiring unit as claimed]); and 

a determining unit configured to perform determination as to whether or not a neural network satisfies the restrictions (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes new configurations [of neural network] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Lin, Paragraph [0086] teaches “the various operations and methods described above may be performed by … various hardware and/or software components and/or modules, including, but not determining unit as claimed]).

[EXAMINER NOTE: The limitations “an acquiring unit” and “a determining unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Paragraphs [0131] and [0134] of Applicant’s specification].


Regarding claim 8, Lin teaches all of the limitations of claim 1, and Lin further teaches further comprising: a learning unit configured to perform learning for each layer in the neural network, in accordance with a hardware device associated with the layer, on a basis of the restrictions (Lin, Paragraph [0007] teaches deep neural networks may be trained to recognize a hierarchy of features…these multi-layered architectures may be trained one layer at a time.; Lin, Paragraph [0050] teaches “larger ANN models that use more computational resources may have increased levels of accuracy on a given task when compared with smaller ANN models that were trained to perform the same task. In most cases, the desired accuracy of an ANN model on a task is weighed against the computational resources available to execute the ANN.”; Lin, Paragraph [0051] teaches adaptive model conversion may take place when a model is transferred from one device to another; Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning .

[EXAMINER NOTE: The limitation “a learning unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Paragraph [0134] of Applicant’s specification].



	Regarding claim 9, Lin teaches all of the limitations of claim 1, and Lin further teaches further comprising: a generating unit configured to generate another neural network with a different network structure from a neural network determined to satisfy the restrictions by the determining unit (Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications… If the current configurations are not appropriate selecting and applying new configurations ; and 

an evaluating unit configured to acquire an evaluation result of the generated neural network, wherein the evaluating unit updates a Pareto optimal solution relating to an already evaluated neural network on a basis of the evaluation result of the generated neural network, and the generating unit generates another neural network with a different network structure from a neural network relating to the Pareto optimal solution (Lin, Paragraph [0056] teaches determine which neural network configuration may be based on factors such as performance of the current configuration and the new configuration, power consumption associated with the current configuration and the new configuration, processor resources associated wit the current configuration and the new configuration, amongst other device related factors and/or constraints.; Lin, Paragraph [0057] teaches selection of new neural network configurations is a multi-dimensional optimization problem [note: multi-dimensional optimization understood to read on pareto optimal solution] ).


[EXAMINER NOTE: The limitations “a generating unit” and “an evaluating unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Figures 5 and 11 and corresponding description paragraphs in Applicants specification.].


	Regarding claim 10, Lin teaches all of the limitations of claim 9, and Lin further teaches wherein the determining unit performs determination as to whether or not the neural network generated by the generating unit satisfies the restrictions, and the generating unit repeats generation of the other neural network until a neural network determined to satisfy the restrictions by the determining unit is generated (Lin, Paragraph [0057] teaches the selection of the new neural network configurations is a multi-dimensional optimization problem…a cascaded reduction strategy may be applied, where all configurations or models are ranked .. Each set of configurations may be evaluated, one by one, until all process requirements (e.g., system resources and performance specifications) are met.).



	Regarding claim 14, Lin teaches all of the limitations of claim 1, and Lin further teaches further comprising: a communication control unit configured to cause a determination result by the determining unit to be transmitted (Lin, Paragraph [0011] teaches an apparatus including means for determining current system resources and performance specification of a current system. The apparatus also includes means for determining a new configuration for machine learning process [i.e., a neural network] based at least in part on the current system resources and the performance specifications; Lin, Paragraph [0012] further teaches wireless communication having a memory and at least one processor coupled to the memory, wherein the processor(s) is . 



Regarding claim 15, Lin teaches information processing apparatus comprising: a receiving unit configured to receive a determination result as to whether or not a neural network satisfies restrictions relating to a plurality of hardware devices; and a processing unit configured to perform processing on a basis of the determination result (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.; Lin, Paragraph [0053] teaches adaptively selecting configurations for a machine learning process based on factors such as system resources and performance specifications.; Lin, Paragraph [0049], teaches “One example of a machine learning process is an artificial neural network (ANN)”; Lin, Paragraph [0054] teaches based on collected information about resource availability a mapper proposes configurations [of neural networks] – see paragraph [0052]]; Lin, Paragraph [0081] teaches “a neuron model is .


[EXAMINER NOTE: The limitations “a receiving unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Paragraphs [0131] and [0134] of Applicant’s specification].


	Regarding claim 16, Lin teaches an information processing method comprising: acquiring restrictions relating to a plurality of hardware devices (Lin, Paragraph [0054] teaches collecting information regarding resource availability; Lin, Paragraph [0053] teaches examples of performance requirements include, but are not limited to, power availability, memory bandwidth, processor occupancy, and communication speed on a device.;); and

performing determination as to whether or not a neural network satisfies the restrictions (Lin, Paragraph [0053] teaches adaptively selecting configurations for .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.  in view of Kudritskiy (US 20130254138 A1).

	Regarding claim 2, Lin teaches all of the limitations of claim 1, however, Lin does not distinctly disclose a design control unit configured to control designing of the neural network based on input by a user.

	Nevertheless, Kudritskiy teaches a design control unit configured to control designing of the neural network based on input by a user (Kudritskiy, Paragraph .

[EXAMINER NOTE: The limitation “a design control unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Paragraph [0134] of Applicant’s specification].

[EXAMINER NOTE: Although Lin, Paragraph [0053] teaches “a controller selects and applies new [neural network] configurations that satisfy the requirements for system resources…”, Lin does not distinctly disclose design control unit configured to control designing of the neural network based on input by a user.]

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, with the graphical user interface for designing, viewing, and modifying artificial neural networks, as disclosed by Kudritskiy, in order to provide a real-time representation of an artificial neural network and of graphical effects of running of the neural network. (Kudritskiy, Abstract and Paragraph [0087]). 



	Regarding claim 3, the combination of Lin in view of Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the determining unit performs the determination in a case where the neural network is changed by the design control unit (Lin, Paragraph [0056] teaches determining which [neural network] configuration to select may be based many factors such as a determination based on performance of the current configuration and the new configuration… power consumption associated with the current configuration and the new configuration… processor resources associated with the current configuration and the new configuration, amongst other factors..; [Note: Lin, Paragraph [0081] teaches “a neuron model is configured to adaptively select a configuration for an artificial neural network. The neuron model includes a determining means, and/or dynamically selecting means.”; Kudritskiy, Paragraph [0087] where the user enters a change while the ANN is running, the user can see the effect of those changes.).

	Motivation to combine same as stated above for claim 2. 


	Regarding claim 4, the combination of Lin in view of Kudritskiy teaches all of the limitations of claim 3, and the combination further teaches wherein the design control unit performs rearrangement of a layer relating to the change so that the restrictions are satisfied in a case where it is determined by the determining unit that the restrictions are not satisfied (Lin, Paragraph [0053] teaches controller selects and applies new neural network configurations that satisfy the requirements for .

	Motivation to combine same as stated above for claim 2. 



	Regarding claim 5, the combination of Lin in view of Kudritskiy teaches all of the limitations of claim 2, and the combination further teaches wherein the design control unit creates a program for constructing the neural network in a case where it is determined by the determining unit that the restrictions are satisfied (Lin, Paragraph [0066] teaches a database of deep convolutional networks architectures with varying complexity may be generated offline…optimally trained DCNs are store in the database and depending on the application and the desired trade-off between .

	Motivation to combine same as stated above for claim 2.


	Regarding claim 6, Lin teaches all of the limitations of claim 1, however Lin does not distinctly disclose a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied.

	Nevertheless, Kudritskiy teaches a display control unit configured to cause a warning screen indicating that the restrictions are not satisfied to be displayed in a case where it is determined by the determining unit that the restrictions are not satisfied (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing arrangements and connections of the ANN, selecting and/or modifying the nodes and connections of the ANN, and for viewing a real time simulation or application of the ANN; Kudritskiy, Paragraph [0076] teaches based on information presented in a .

[EXAMINER NOTE: The limitation “a display control unit”, as claimed, have been deemed to invoke 35 U.S.C. 112(f). Sufficient structure to perform the functions recited in the claim have been identified in Paragraph [0036] of Applicant’s specification].


	Motivation to combine same as stated above for claim 2. 



	Regarding claim 7, the combination of Lin in view of Kudritskiy teaches all of the limitations of claim 6, and the combination further teaches wherein the warning screen presents a portion where the restrictions are not satisfied in the neural network (Kudritskiy, Paragraph [0068] teaches a graphical user interface (GUI) to design, view, and modify ANNs, wherein the GUI includes multiple windows for viewing arrangements and connections of the ANN, selecting and/or modifying the nodes and connections of the ANN, and for viewing a real time simulation or application of the ANN; Kudritskiy, Paragraph [0076] teaches based on information presented in a .

	Motivation to combine same as stated above for claim 2. 


16.	Claims 11-13 are rejected under 35 U.S.C. 103 over Lin in view of Jin et al., “Neural Network Regularization and Ensembling Using Multi-objective Evolutionary Algorithms”, Proceedings of 2004 Congress on Evolutionary Computation, (2004). 

	Regarding claim 11, Lin teaches all of the limitations of claim 9, however, Lin does not distinctly disclose wherein the generating unit generates the other neural network by genetic operation.

	Nevertheless, Jin teaches wherein the generating unit generates the other neural network by genetic operation (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks.”).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the adaptive selection and/or training of neural network configurations based on device requirements, as disclosed by Lin, with the multi-objective evolutionary algorithm techniques, as taught by Jin, in order to easily construct neural network ensembles with different levels of model complexity. (Jin, Abstract and Section I, pg.1-2).



	Regarding claim 12, the combination of Lin in view of Jin teaches all of the limitations of claim 11, and the combination further teaches wherein the genetic operation includes at least one of mutation and crossover (Jin, pg. 3, col. 1, section C, teaches “[a] genetic algorithm with a hybrid of binary and real valued coding has been used for optimizing the structure and weights of the neural networks… A Gaussian type mutation is applied to the chromosome encoding the weight matrix ...”).

	Motivation to combine same as stated above for claim 11.



	Regarding claim 13, the combination of Lin in view of Jin teaches all of the limitations of claim 12, and the combination further teaches wherein the mutation includes at least one of insertion of a layer, deletion of a layer, change of a layer type, change of a parameter, a graph branch and deletion of a graph branch (Jin, pg. 3, col. 1, section C, teaches a Gaussian type mutation is applied to the chromosome encoding the weight matrix [Note: understood to read on change of a parameter]).

Motivation to combine same as stated above for claim 11.


Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ayala et al. (US 20070094168 A1), disclosing an artificial neural network design and evaluation tool. 
Adams et al. (US 20040128004 A1), disclosing a system and method for evolving appropriate connections in feedforward topological networks.
Tamatsu et al. (US 20150006444 A1), disclosing a method and system for obtaining improved structure of a target neural network and further disclosing a configuration file creation and configuration distribution to an end user device.
Bohn et al. (US 20150324685 A1), disclosing an adaptive configuration of a neural network device.
Raveane et al. (US 20170116498 A1), disclosing an offline trainer system that runs remotely to generate an appropriate neural network configuration 
Branke et al., “Evolutionary Algorithms for Neural Network Design and Training”, University of Karlsruhe, (1995).
Friedmann et el., “Reward-based learning under hardware constraints – using a RISC processor embedded in a neuromorphic substrate”, Frontiers in Neuronscience, (2013).
Malhotra et al., “Evaluation of Electronic Neural Network Implementations”, IEEE, (1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123